[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON OBJECTION TO PLAINTIFF'S INTERROGATORIES NUMBERS 10 and 11
The defendant has objected to plaintiff's Interrogatories number 10 and 11 which seek information relative to statements which the defendants may have obtained concerning the occurrence in this lawsuit. To the extent that the defendants have not provided the information so requested by the plaintiff they are CT Page 140 hereby ordered to do so within twenty-five (25) days of the date of this order.
In complying with this order the defendants shall not be required at this stage to disclose any information obtained from work in which an attorney for the defendants formed an essential step in the procurement of the data which the plaintiff seeks. Stanley Works v. New Britain Redevelopment Agency, 155 Conn. 86, at 95 (1965). Furthermore, the defendants are not required to produce any information as to mental impression, conclusions, opinions and legal theories of an attorney or other representative of the defendants concerning the subject matter of this litigation.
CLARANCE J. JONES, JUDGE